



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Blake, 2016 ONCA 508

DATE: 20160624

DOCKET: C61889

Sharpe, Lauwers, and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lanson Blake

Appellant

Dan Stein, for the appellant

Katie Doherty, for the respondent

Heard and released orally: June 23, 2016

On appeal from the sentence imposed on December 18, 2015
    by Justice M.R. Gibson of the Superior Court of Justice.

ENDORSEMENT

[1]

The appellant pleaded guilty to criminal harassment and two counts of
    failure to comply with a probation order. He seeks leave to appeal the sentence
    imposed of two years less a day minus 361 days of pretrial custody (241 days
    credited at a 1.5:1 ratio) and three months probation.

[2]

At the guilty plea an agreed statement of facts was filed. The appellant
    and the complainant had formed an intimate relationship. According to the
    agreed statement of facts, after a night of drinking, the appellant forced
    intercourse upon the complainant while holding a pillow over her face to
    smother her. The complainant escaped, the police were called, and the
    complainant eventually told the police that she just wanted the appellant to go
    away and that she did not wish charges to be laid. She made it clear to the
    appellant that he frightened her and that she wanted him to leave her alone.
    Following that incident, over a five day period, the appellant continued to
    telephone and text the complainant. On two occasions he followed her.

[3]

At the sentencing hearing the appellants counsel indicated that the
    appellant accepted the agreed statement of facts except for the allegation of
    sexual assault.

[4]

The appellant, age 31 at the time of these offences, has a lengthy
    criminal record including five prior convictions for criminal harassment
    involving five different women and seven prior convictions for breach of court
    orders.

[5]

The appellant submits that the sentence imposed violated the jump
    principle and that the sentence was manifestly unfit.

[6]

We disagree.

[7]

The sentence imposed for the appellants prior criminal harassment
    convictions had included sentences of 6, 4 and 7 months. While the two years
    less a day sentence was a significant increase from seven months, we agree with
    the Crown that the disturbing pattern revealed by the appellants record of
    harassment fully justified a significant term of incarceration and, in the
    circumstances of this case, a sentence of two years less a day did not violate
    the jump principle: see
R. v. Ogbamichael
, 2016 ONCA 65. In our view,
    the sentencing judge quite properly emphasized the appellants prior record for
    this offence. An additional aggravating circumstance was the fact that the
    offence was committed while the appellant was awaiting disposition on an
    assault involving another former female partner. As the trial judge put it in
    his reasons: The conduct of [the appellant] has clearly demonstrated that he
    has still not gotten the message in terms of his criminal harassment of women
    that he has entered into relationships with.

[8]

While a sentence of two years less a day for this conduct would be
    excessive if the appellant were a first offender, it is not excessive given his
    lengthy prior record and the other aggravating factors.

[9]

Accordingly, leave to appeal sentence is granted but the sentence appeal
    is dismissed.

Robert J. Sharpe J.A.

P. Lauwers J.A.

B.W. Miller J.A.


